DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An apparatus for implementing an artificial neural network, the apparatus comprising: 
one or more input waveguides to receive a first array of optical signals;
an optical interference unit, in optical communication with the one or more input waveguides, to perform a linear transformation of the first array of optical signals into a second array of optical signals;
a nonlinearity unit, in communication with the optical interference unit, to perform a nonlinear transformation on the second array of optical signals so as to generate a third array of signals;
a detector array to detect at least a first portion of the third array of signals and generate an array of electrical signals in response to detecting the first portion of the third array of signals; and
a switch to controllably couple a second portion of the third array of signals back into the optical interference unit via at least one of the one or more input waveguides.
Regarding independent claim 20, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:

receiving a first array of optical signals with one or more input waveguides;
interfering the first array of optical signals, using an optical interference unit in optical communication with the one or more input waveguides, to linearly transform the first array of optical signals into a second array of optical signals;
nonlinearly transforming the second array of optical signals using a nonlinearity unit, in communication with the optical interference unit, so as to generate a third array of signals; and
detecting at least a first portion of the third array of signals to generate an array of electrical signals; and
coupling a second portion of the third array of signals back into the optical interference unit via at least one of the one or more input waveguides.
Claims 2-19 and 21-33 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883